Spratley, J.,
dissenting.
The proper decision of this case depends upon the construction to be placed upon paragraph a, section 2 and paragraph b, section 2, and sections 8 and 15 of the Virginia Workmen’s Compensation Act, Virginia Code 1936, chapter 76A, section 1887(1) et seq.
The pertinent provisions of the foregoing sections are:
“ ‘Employers’ shall include the State and any municipal corporation within the State or any political division thereof, * * * using the service of another for pay.” (Section 2 (a)).
“ ‘Employee’ shall include every person, * * *, in the service of another under any contract of hire * * *, except one whose employment is not in the usual course of the trade, business, ocupation or profession of the employer; and as relating to those so employed by the State the term ‘employee’ shall include * * * ; as relating to municipal cor*133porations and political divisions of the State, the term ‘employee’ shall include all officers and employees thereof, except such as are elected by the people or elected by the council, or other governing body of said municipal corporation or political division, who act in purely administrative capacities and to serve for a definite term of office. * * * ” (Section 2 (b)). Italics ours.
“Neither the State, nor any municipal corporation within the State, nor any political subdivision thereof, nor any employee of the State or of any such corporation or subdivision shall have the right to reject the provisions of any act relative to payment and acceptance of compensation; * * * .” (Section 8.)
“This Act shall not apply to common carriers * * * nor to casual employees, farm laborers * * *,” etc. (Section 15.)
In Hoffer Bros. v. Smith, 148 Va. 220, 138 S. E. 474, decided in 1927, in construing subsections 2 (b) and 15, we adopted the same construction as that placed by the courts of Indiana upon the Workmen’s Compensation Act of that State, upon which Act the Virginia Act was based. We construed the two sections to be in conjunction and to exclude from the benefit of the Act only those whose employment was casual and not in the usual course of the trade, business, occupation or profession of the employer. We held that the test of whether one was a casual employee was the nature of the employment and not the nature of the contract, and that an employment was not casual where it was in the usual course of the trade, business, occupation or profession of the employer.
The courts of other States have adopted divergent views in the interpretation of the phrase “casual employee,” due largely to the various wordings of given statutes. Some deny the injured employee benefits if the employment is merely casual; while others refuse, as in Virginia, to deny him benefits if the casual employment is within the course of the trade or the business of the employer. Davis v. Industrial Commission, 297 Ill. 29, 130 N. E. 333, 15 A. L. R. *134735; Note, 33 A. L. R. 1452; De Carli v. Manchester Pub. Warehouse Co., 107 Conn. 359, 140 A. 637, 60 A. L. R. 1195; Moore v. Clarke, 171 Md. 39, 187 A. 887, 107 A. L. R. 924; and Schneider’s Workmen’s Compensation Act, (2d Ed.) section 28. Hoffer Bros., v. Smith, supra.
Here Boaz was injured in an accident which arose out of and in the course of his employment by the Board of Supervisors of Amherst county, Amherst county being a political subdivision of the State. He was under a contract of hire to perform certain work necessary in the repair of a building belonging to the county and, thus, was an employee of the county. It may be conceded that the employment of Boaz was neither permanent nor periodically regular; but was occasional or by chance and, in that sense, merely of a casual nature. However, to deprive Boaz of the benefit of the Act, under the construction heretofore placed upon it, it is necessary to find that his work was not performed in the usual course of the business of the employer. This we cannot well do unless we hold that the exception that the employment must be in the usual course of the business of the employer does not apply to a political subdivision, or that the work performed by Boaz was not in the usual course of the business of his employer.
The Workmen’s Compensation Act is highly remedial and it is to be liberally construed to effect its general purpose. Benefits thereunder are not to be denied upon a mere technical construction, and provisions of exemption are to be strictly construed. It seems to me clear that the Act shows a legislative intent to apply its provisions to the State and its political subdivisions, as well as to individuals and private corporations, not only by the express language of sections 2(a) and 2(b), but by section 8, which latter section denies the State and its political subdivisions the right to reject its provisions.
In Hoffer Bros. v. Smith, supra, it is said: “The general purpose of the workmen’s compensation act was to provide a compensation for all employees injured in the usual course of the employer’s business. Section 2 fully protects this *135class of employees. To make certain that those whose employment is not in the usual course of the trade, business or occupation of the employer shall not receive compensation, it is provided in section 15 that the act shall not apply to ‘casual employees,’ that is, employees engaged in a casual employment.”
The express language of sections 2(a) and 2(b) clearly shows the legislative intent to apply the provisions of the Act to the State and its political subdivisions, and section 8 denies them the right to reject its provisions.
To hold that the terms “except one whose employment is in the usual course of the trade, business, occupation or profession of the employer,” bear no relation to the functions of the State or its political divisions, is to ignore entirely the second and third provisions of section 2(b).
In the definition of the word “employee,” no distinction is made between employees of the State or its political divisions and private corporations or individuals, except where the employee of the State or its political division is elected or performs a duty in an administrative capacity. The employee of either class of employers must be one whose employment is in the usual course of the business of the employer. If he is not so engaged, the employee is not entitled to the benefits of the Act. The exclusion of workmen not employed in the usual course of the business of the employer was intended to protect the State and its political divisions, as well as private employers. To make a distinction otherwise would seem to be contrary and violative of both the letter and spirit of the Act, which gives all “employees” as therein defined and limited the same status.
It seems to me that it cannot be reasonably held that an extra laborer employed by a city or county for work on an emergency job to repair a public sewer is not entitled to the benefits of the Act, while an extra man, similarly employed by an individual or private corporation, engaged in building and operating sewer systems, is entitled to its benefits.
*136It seems to me that a proper construction of the Act restricts the present inquiry to the question whether Boaz was an employee in the usual course of the business of the Board of Supervisors. If the labor undertaken by him was a part of his employer’s usual business, then he is entitled to the benefit of the Act; otherwise he is not.
In Virginia, a county is a political subdivision of the State. The board of supervisors constitutes the governing body of the county, and is specifically charged by law with the performance of certain duties. Among the duties required are the following:
“The board of supervisors shall have power * * * to make such orders as they deem expedient concerning such corporate property as now exists or which may hereafter be acquired; * * Section 2723.
• “The board shall have power to build and keep in repair county buildings.” Section 2725.
“The board of supervisors shall have power to direct the raising, by levy, of such sums as may be necessary to defray the county charges and expenses and all necessary charges incident to or arising from the execution of their lawful authority. * * * ” Section 2727.
“The board shall * * * have the care of the county property and the management of the business and concerns of the county, * * * .” Section 2728.
“There shall be provided by the board of supervisors of each county * * * a court house, clerk’s office and jail, the costs thereof, and of the land on which they may be, and of keeping the same in good order, shall be chargeable to the county. * * * .” Section 2854.
Section 2865 provides that if a board of supervisors does not perform its duty to keep the court house in repair or otherwise sufficient, the circuit court may, by mandamus, compel it to make such repairs as may be necessary.
In this day and generation, it is generally conceded that government, national, state and local, constitutes the largest and most important business interest. The business of government regulates not only the conduct of men, but pro*137vides almost every manner of public use, safety and convenience. Especially applicable to this case is the specific duty imposed under section 2728 that “The board (of supervisors) shall * * * have the care of the county property and the management of the business and concerns of the county, * * * .” This duty is constant and continuous. It is a duty as mandatory and as necessary as that of levying taxes, building sewers and roads or otherwise providing public service for the county. It is a duty such as occurs in ordinary practice, in the ordinary course of events, and is, therefore, a usual duty, service, business or part thereof. The duty to make repairs to county property is no less a duty than that of levying taxes, building court houses, jails and roads. The duty is continuous, although the necessity may be occasional. It is the duty rather than the necessity which is determinative.
The preparation of the budget for the county and the levying of taxes is a part of the usual business of a board of supervisors, although such duty occurs, ordinarily, periodically, that is, once a year. In the usual and ordinary course of events, decay is inevitable while breakage will take place from time to time. If repair of these buildings is not within the business of the governing body of the county, then one wonders whose business it can be.
The use of the words “trade, business, occupation or profession” manifestly are intended to include the duty, mission or service of the agency charged with the performance. It is “that which one has to do or should do.” Webster’s International Dictionary (2d Ed.). It usually means “such as occurs in ordinary practice or in the ordinary course of events; customary; ordinary; habitual.” Webster’s International Dictionary (2d Ed.).
I conclude that when the provisions of the Act, sections 2(b) and 15 are construed to be in conjunction, as in Virginia, there is excluded from its benefit only those whose employment is casual and not in the usual course of the business of the employer. If the construction we have heretofore placed upon what constitutes a casual employee is not to be *138followed, the case of Hoffer Bros. v. Smith, supra, should be reversed by this court, or the legislature should change the terms of the Act by appropriate action. In the absence of legislative disapproval of our construction, it seems to me we should adhere to our former views.
Gregory, J., concurs in this dissent.